Citation Nr: 1111911	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  01-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for major aphthous stomatitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2005 a Travel Board hearing was held before a Veterans Law Judge.  The transcript of that hearing is of record.  The Veterans Law Judge who presided at the hearing in October 2005 is no longer on the Board.  The law requires that the Veterans Law Judge who presides at a hearing for issues on appeal must participate in any decision on those issues.  38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. § 20.707 (2010).  

In correspondence in May 2009, the Board offered the Veteran the opportunity for a new hearing.  In a letter dated in May 2009, the Veteran responded that he desired a new hearing before the Board sitting at the Regional Office.  In letters dated in July 2009 and August 2009, the Veteran was informed that a hearing was scheduled for August 20, 2009.  The Veteran did not appear.  Consequently, the Board will make a decision on the appellate record as it currently exists.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for an initial rating in excess of 10 percent for major aphthous stomatitis was previously remanded by the Board in February 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The Board's remand requested information concerning whether the Veteran experiences stricture of his esophagus during an active phase of the condition and, if so, what is the severity thereof.  In May 2010 the Veteran was accorded a compensation and pension (C&P) esophagus and hiatal hernia examination.  During the examination, the Veteran reported that he always had dysphagia  but could swallow both liquids and solids.  A KUB and a contrast upper GI test resulted in a diagnostic impression of moderate-sized gastroesophageal/distal diverticulum.  However, the examiner did not indicate whether any finding of gastroesophageal diverticulum was related to the service-connected major aphthous stomatitis.  Moreover, the examiner did not differentiate whether the Veteran's reported symptoms were related to the finding of gastroesophageal diverticulum or his service-connected major aphthous stomatitis.  The examination report must therefore be returned as insufficient.  An addendum should be requested from the examiner who provided the May 2010 VA examination.  In that regard, the Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The February 2010 Board remand instructed that the claims file should also be updated to include recent VA treatment records dating from December 6, 2007.  A review of the Veteran's file does not indicate whether such records were requested or available.  Upon remand, these records should be obtained.  In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand. 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center in Washington, DC, for the following action: 

1.  Associate with the claims folder medical records from the Augusta VAMC dating from December 6, 2007, to the present.  If no further treatment records exist, this should be documented in the claims file.

2.  Request an addendum from the May 2010 VA examiner, if available, that addresses whether the gastroesophageal diverticulum is related to the Veteran's service-connected major aphthous stomatitis.  If not, the examiner should indicate whether the Veteran's dysphagia is due to the service-connected major aphthous stomatitis or to the diverticulum.  If an opinion or rationale cannot be provided without another examination, schedule the Veteran for another complete VA examination.  

3.  After ensuring that the above steps have been properly completed and all information requested of the examiner has been provided and after any further development deemed necessary is undertaken, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


